Case 1:18-cv-01019-MN Document 258 Filed 06/23/20 Page 1 of 2 PageID #: 7999




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 ARCHERDX, INC. and THE GENERAL
 HOSPITAL CORPORATION d/b/a
 MASSACHUSETTS GENERAL
 HOSPITAL,

                  Plaintiffs,                        C.A. No. 18-1019-MN

 v.                                                  JURY TRIAL DEMANDED

 QIAGEN SCIENCES, LLC, QIAGEN LLC
 f/k/a QIAGEN, INC., QIAGEN BEVERLY,
 LLC f/k/a QIAGEN BEVERLY, INC.
 QIAGEN GAITHERSBURG, LLC f/k/a
 QIAGEN GAITHERSBURG, INC.,
 QIAGEN GMBH, QIAGEN N.V. and
 JONATHAN ARNOLD,

                  Defendants.



          MOTION AND PROPOSED ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Michael A. Albert and Eric J. Rutt, of Wolf, Greenfield & Sacks, P.C., to

represent Plaintiff ArcherDX, Inc. in this matter.

  DATED: June 23, 2020                               MCCARTER & ENGLISH, LLP

                                                     /s/ Daniel M. Silver
                                                     Daniel M. Silver (#4758)
                                                     Alexandra M. Joyce (#6423)
                                                     405 N. King St., 8th Floor
                                                     Wilmington, DE 19801
                                                     (302)984-6331
                                                     dsilver@mccarter.com
                                                     ajoyce@mccarter.com

                                                     Attorney for Plaintiff ArcherDX, Inc.



                                                 1
ME1 33677786v.1
Case 1:18-cv-01019-MN Document 258 Filed 06/23/20 Page 2 of 2 PageID #: 8000




                       [PROPOSED] ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel’s motion for the admission pro hac vice of

Michael A. Albert and Eric J. Rutt is granted.



Date:                                                ________________________________

                                                     UNITED STATES DISTRICT JUDGE




                                                 2
ME1 33677786v.1
